WADE, Chief Justice.
This is the second appeal in this case. See Spanish Fork West Field Irrigation Company v. United States, 9 Utah 2d 428, 347 P.2d 184. In that case we reversed the trial court’s decision but made definite limitations in some respects on the distribution of the water of the system involved and the amount to be charged for such water.
The United States and the other defendants appeal from the findings of fact and decree as amended by the trial court, claiming that such findings and decree are not in accordance with our decision. After a careful study of our previous decision and the trial court’s amended conclusions of law and decree, we conclude that said conclusions and decree are in harmony with our previous decision and that the appellants have no ground for complaint. The decision is affirmed. Each party to bear its own costs.
HENRIOD, McDONOUGH, CALLIS-TER and CROCKETT, JJ., concur.